Citation Nr: 1433622	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II with early renal disease.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to service-connected diabetes mellitus, type II with early renal disease.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (though jurisdiction lies with the Winston Salem, North Carolina RO), which denied entitlement to the benefits currently sought on appeal.  The Veteran's claims were remanded by the Board in March 2011 and September 2012.  

The Veteran testified at a June 2009 hearing before a Decision Review Officer.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the prior Board remand in September 2012, the Veteran was afforded a VA examination in January 2013.  The January 2013 VA examination report did not comply with the Board's September 2012 remand directives and remand is therefore required.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claim for entitlement to service connection for a cardiac disorder, the September 2012 Board remand directives stated that "[t]he examiner must identify all current heart conditions, and must opine as to whether any such are at least as likely as not caused or aggravated by service or a service-connected disability.  The roles, if any, of diabetes and hypertension is [sic] causing or worsening a heart condition must be specifically addressed".  The directives further stated that "[t]he examiner must discuss whether the apparent worsening of diagnosed bradycardia/SSS [sick sinus syndrome] from 2002 to 2007, when a pacemaker was required, represents the natural progression of the disease".   

The January 2013 examination report, under the diagnosis section, provided diagnoses of supraventricular arrhythmia, implanted cardiac pacemaker and sick sinus syndrome (SSS).  The examination report also referenced the Veteran being diagnosed with paroxysmal atrial fibrillation.  With respect to direct service connection, the examination report provided a negative opinion, along with a rationale.  Under the medical history section, regarding etiology, after "Heart condition #1", diabetes mellitus is listed.  It is not entirely clear which heart condition this is referring to, but it appears it may be in reference to supraventricular arrhythmia.  In the "Medical opinion for secondary service connection" section, the examination report indicated that the Veteran's claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided stated that over 40 percent of patients with SSS "will develop atrial fibrillation as part of the natural progression of the disease" and that "[w]hile diabetes confers increased risk for the development of atrial fibrillation, the risk of acquiring it from the natural progression of [SSS] outweighs the risk of acquiring it due to diabetes".  The examination report also stated that "diabetes is NOT associated with the development of [SSS]".  

Comparing the examination report to the Board's remand directives, the examination report did address direct service connection and whether diabetes caused atrial fibrillation and SSS.  The examination report, however, did not address the issue of aggravation or worsening of any cardiac disorder by the service-connected diabetes, as requested.  The September 2012 Board remand directives stated that "[t]he roles, if any, of diabetes and hypertension" in "worsening a heart condition must be specifically addressed", which the examination report did not do.  In addition, the remand directives stated that "[t]he examiner must discuss whether the apparent worsening of diagnosed bradycardia/SSS from 2002 to 2007, when a pacemaker was required, represents the natural progression of the disease", which was also not done.  On remand, an addendum opinion that adequately addresses aggravation, as well as the September 2012 remand directives that were not addressed, is required.  

The Board notes that the January 2013 examination report referenced the Veteran being diagnosed with paroxysmal atrial fibrillation at a November 2012 pacemaker interrogation, which presumably was VA treatment, and listed the date of diagnosis for supraventricular arrhythmia as the same date in November 2012.  The most recent VA treatment records associated with the claims file are from September 2012.  As such, on remand, updated VA treatment records are required in light of the additional diagnoses identified in the January 2013 examination report.  

With respect to the Veteran's claim for entitlement to service connection for hypertension, this claim is inextricably intertwined with the Veteran's cardiac disorder claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's cardiac diagnoses.

2.  With respect to the Veteran's cardiac disorder claim, obtain a VA medical opinion from an appropriate medical professional.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the medical opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed cardiac disorder of the Veteran, to include supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome (SSS) or bradycardia, was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include diabetes mellitus, type II with early renal disease?

The roles, if any, of diabetes and hypertension in worsening a cardiac condition must be specifically addressed.  

The examiner must discuss whether the apparent worsening of diagnosed bradycardia/SSS from 2002 to 2007, when a pacemaker was required, represents the natural progression of the disease.  

Attention is also invited to, as referenced in the January 2013 examination report, the November 2012 diagnoses of supraventricular arrhythmia and paroxysmal atrial fibrillation.  

If aggravation is found, the examiner/reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's cardiac disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disabilities, to include diabetes mellitus, type II with early renal disease.  

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



